United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baton Rouge, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0293
Issued: May 5, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 21, 2016 appellant filed a timely appeal from a May 23, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than two percent permanent impairment of the
left upper extremity for which he previously received a schedule award.
FACTUAL HISTORY
On May 10, 2000 appellant, then a 41-year-old maintenance mechanic, filed an
occupational disease claim (Form CA-2) alleging that he experienced numbness in two fingers of

1

5 U.S.C. § 8101 et seq.

his left hand extending to his elbow causally related to factors of his federal employment. He did
not stop work. OWCP accepted the claim for a left elbow and forearm sprain.
Electrodiagnostic testing performed July 24, 2000 showed a mild conduction delay of the
left ulnar nerve through the elbow. Electrodiagnostic testing dated May 25, 2010 showed a
“[m]ild amplitude drop in an ulnar sensory nerve” and minimal instability in the radial, ulnar,
and median muscles “suggestive of neurogenic thoracic outlet.”
On June 24, 2010 appellant underwent a partial debridement of the biceps tendon,
subacromial decompression, and distal clavicle excision.
Appellant, on May 9, 2013, filed a claim for a schedule award (Form CA-7).
indicated that physicians in his area did not perform impairment ratings.

He

By letter dated May 23, 2013, OWCP requested that appellant submit an impairment
evaluation from his attending physician addressing the extent of any permanent impairment
under the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides).
In a letter dated June 12, 2013, appellant advised that his physician would not provide an
impairment evaluation. He noted that he experienced complications during his 2010 shoulder
surgery and did not want further surgery.
OWCP, on June 30, 2015, referred appellant to Dr. James E. Butler, III, a Board-certified
orthopedic surgeon, for a second opinion evaluation. In an impairment evaluation dated July 13,
2015, Dr. Butler reviewed the history of the employment injury, the results of diagnostic testing,
and the June 2010 left shoulder surgery. He measured normal range of motion of the left
shoulder and elbow. Dr. Butler noted that electrodiagnostic testing in July 2000 showed mild
cubital tunnel entrapment neuropathy and in May 2010 suggested neurogenic thoracic outlet. He
found “severely decreased sensation in the left ring and little fingers” with ulnar nerve testing.
Dr. Butler diagnosed status post surgery for left shoulder biceps tendinopathy and impingement
syndrome, left cubital tunnel syndrome, and no evidence of thoracic outlet syndrome. Using
Table 15-4 on page 398 of the A.M.A., Guides, he determined that appellant had no impairment
due to his left elbow and forearm sprain as he did not have any abnormal muscle or tendon
findings on examination. Dr. Butler opined that he had a ratable impairment of the left shoulder
due to biceps tendinopathy and impingement syndrome, if these were accepted conditions. He
identified the diagnosis as a class 1 impairment due to appellant’s biceps tendinopathy and
impingement syndrome, subacromial decompression, and distal clavicle excision, which yielded
a default value of 10 percent impairment using Table 15-5 on page 403, the shoulder regional
grid. Dr. Butler applied a grade modifier of one for functional history and physical examination
and two for clinical studies to find 11 percent permanent impairment of the shoulder.
Dr. Butler further determined that appellant had grade 1 impairment due to left cubital
tunnel syndrome using Table 15-23 on page 449. He applied a grade modifier of one for test
findings and history and a grade modifier of two for physical findings of decreased sensation, for
an average grade modifier of one. Dr. Butler noted that appellant had a Disabilities of the Arm,
Shoulder, and Hand (QuickDASH) score of 32, which did not alter the finding of two percent

2

impairment rating due to cubital nerve syndrome. He combined the impairment ratings to find
13 percent permanent impairment of the left upper extremity. Dr. Butler opined that appellant
reached maximum medical improvement on May 2, 2013.
An OWCP medical adviser reviewed Dr. Butler’s report on September 15, 2015. He
noted that the accepted condition was a left elbow sprain. The medical adviser recommended
that OWCP expand acceptance of the claim to include a left ulnar nerve lesion. He opined that
appellant had two percent permanent impairment of the ulnar nerve due to compression
neuropathy using Table 15-23 on page 449.
By decision dated May 23, 2016, OWCP granted appellant a schedule award for two
percent permanent impairment of the left upper extremity. The period of the award ran for 6.24
weeks from July 13 to August 25, 2015.
On appeal appellant asserts that he is entitled to the additional 11 percent permanent
impairment found by OWCP’s referral physician.
LEGAL PRECEDENT
The schedule award provision of FECA,2 and its implementing federal regulation,3 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.4 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.5
Impairment due to carpal tunnel syndrome is evaluated under the scheme found in Table
15-23 (Entrapment /Compression Neuropathy Impairment) and accompanying relevant text.6 In
Table 15-23, grade modifiers levels (ranging from zero to four) are described for the categories
of test findings, history, and physical findings. The grade modifier levels are averaged to arrive
at the appropriate overall grade modifier level and to identify a default rating value. The default
rating value may be modified up or down based on functional scale, an assessment of impact on
daily living activities (QuickDASH).7

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

Id. at § 10.404(a).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5(a) (February 2013); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
6

A.M.A., Guides 449.

7

Id. at 448-49

3

ANALYSIS
OWCP accepted that appellant sustained a sprain of the left elbow and forearm causally
related to factors of his federal employment. Appellant did not stop work.
Appellant filed a claim for a schedule award on May 9, 2013. He advised OWCP that his
physician did not provide impairment evaluations.
In his report dated July 13, 2015, Dr. Butler, OWCP’s referral physician, diagnosed left
cubital tunnel syndrome and post-surgical biceps tendinopathy and impingement syndrome. He
found that appellant had no ratable impairment due to his accepted sprain of the left elbow and
forearm under Table 15-4 as he had normal muscle and tendon examination findings. Dr. Butler
provided an impairment rating for appellant’s shoulder, noting that it might not be accepted as
work related. He identified the diagnosis as a class 1 impairment due to biceps tendinopathy and
impingement syndrome of the shoulder, for a default value of 10 percent under Table 15-5.
Dr. Butler applied grade modifiers and found 11 percent impairment of the shoulder. The Board
notes, however, that OWCP has not accepted appellant’s claim for a left shoulder condition and
there is no evidence that the condition preexisted the work injury.8 Additionally, the shoulder is
not the level of the arm for which appellant received his schedule award.9
Dr. Butler utilized Table 15-23 to rate appellant’s impairment due to left cubital tunnel
syndrome. He applied a grade modifier of one for testing findings and history and a grade
modifier of two for physical findings, which he averaged to find a grade modifier of one.
Dr. Butler determined that the grade modifier of one was supported by the QuickDASH score of
32 and yielded two percent permanent impairment of the left upper extremity due to entrapment
neuropathy.
An OWCP medical adviser reviewed the evidence on September 15, 2015 and found that
OWCP should expand acceptance of the claim to include left ulnar nerve lesions. He concurred
with Dr. Butler’s finding of two percent permanent left upper extremity impairment due to
entrapment neuropathy. There is no evidence showing a greater percent of impairment as a
result of the accepted employment injury.
On appeal appellant contends that he is entitled to a schedule award for his shoulder
impairment. As discussed, however, OWCP did not accept a shoulder condition as work related
and there is no evidence of a preexisting shoulder impairment.
Appellant may request a schedule award or increased schedule award at any time based
on evidence of a new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment or increased impairment.

8

Preexisting impairments of the same scheduled member of the body are included in calculating schedule award;
see Carl J. Cleary, 57 ECAB 563 (2006).
9

See M.B., Docket No. 15-0230 (issued October 6, 2016).

4

CONCLUSION
The Board finds that appellant has no more than two percent permanent impairment of
the left upper extremity for which he previously received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the May 23, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 5, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

